EXHIBIT 10.19

Loan No. 10061253

SUBORDINATION OF MANAGEMENT AGREEMENT

THIS SUBORDINATION OF MANAGEMENT AGREEMENT (as amended, restated, replaced,
supplemented or otherwise modified from time to time, this “Agreement”) is made
as of the 13th day of June, 2012, by TNP SRT PORTFOLIO II HOLDINGS, LLC, a
Delaware limited liability company having its principal place of business at
1900 Main Street, Suite 700, Irvine, California 92614 (“Borrower”), to KEYBANK
NATIONAL ASSOCIATION, a national banking association, having an address at 11501
Outlook, Suite 300, Overland Park, Kansas 66211 (together with its successors
and assigns, “Lender”), TNP SRT PORTFOLIO II, LLC, a Delaware limited liability
company having an address at 1900 Main Street, Suite 700, Irvine, California
92614 (“Mortgage Borrower”), and TNP PROPERTY MANAGER, LLC, a Delaware limited
liability company, having its principal place of business at 1900 Main Street,
Suite 700, Irvine, California 92614 (“Manager”).

RECITALS:

A. Borrower by its promissory note of even date herewith given to Lender (as the
same may hereafter be amended, restated, replaced, supplemented, renewed,
extended or otherwise modified from time to time, the “Note”) is indebted to
Lender in the principal sum of $2,000,000.00) (the “Loan”) advanced pursuant to
that certain Loan Agreement of even date herewith between Borrower and Lender
(as the same may hereafter be amended, restated, replaced, supplemented,
renewed, extended or otherwise modified from time to time, the “Loan
Agreement”). The Note is secured by, among other things, that certain Pledge
Agreement (as defined in the Loan Agreement) encumbering the Collateral (as
defined in the Pledge Agreement). All capitalized terms not defined herein shall
have the respective meanings set forth in the Loan Agreement. The Note, the Loan
Agreement, the Pledge Agreement, this Agreement and any of the other documents
evidencing or securing the loan or executed or delivered in connection therewith
are collectively referred to as the “Loan Documents.”

B. KeyBank National Association, a national banking association, as mortgage
lender (“Mortgage Lender”), has made a mortgage loan (“Mortgage Loan”) in the
original principal amount of $26,000,000.00 to Mortgage Borrower.

C. Pursuant to those certain management agreements, described on Schedule I
attached hereto, and of which true and correct copies are attached hereto as
Exhibit A (individually and collectively, the “Management Agreement”), Mortgage
Borrower engaged Manager exclusively to rent, lease, operate and manage the
Property and Manager is entitled to certain management and other fees (the
“Management Fees”) thereunder.

D. Lender requires as a condition to making the Loan that Borrower, Mortgage
Borrower and Manager agree to the terms set forth in this Agreement.

AGREEMENT

For good and valuable consideration the parties hereto agree as follows:

1. Subordination of Management Agreement. The Management Agreement and all
Management Fees are hereby subordinated to the Loan. Notwithstanding the
foregoing, Manager shall be entitled to receive all Management Fees earned and
all amounts properly to be reimbursed to Manager



--------------------------------------------------------------------------------

under the Management Agreement; provided that neither Mortgage Borrower nor
Borrower shall make, and Manager shall not accept, any payments to Manager in
advance of being earned or, in the case of reimbursable expenses, actually
incurred. So long as any portion of the Loan remains outstanding, the Manager
shall not be entitled to any Management Fees or reimbursements that are accrued
in excess of thirty (30) days.

2. Covenants. Notwithstanding any provision of the Management Agreement
seemingly to the contrary:

(a) Manager will not assign, alter, amend, or modify the Management Agreement
nor terminate the Management Agreement without the prior written consent of
Lender. If the Manager does so amend, modify or terminate the Management
Agreement without Lender’s prior written approval, such amendment, modification
or termination shall be void ab initio.

(b) Manager agrees that it shall not perform its duties under the Management
Agreement or otherwise act in a manner which would result in Borrower’s breach
of Section 4.1.20 of the Loan Agreement.

(c) Borrower, Mortgage Borrower, and Manager agree that, if: (i) a default by
Manager shall occur under the Management Agreement, which default is not cured
within any applicable grace or cure period, (ii) the bankruptcy or insolvency of
the Manager of the property shall occur, or (iii) Lender is entitled to
terminate or to require Borrower to cause the removal of the Manager under
Section 9.4 of the Loan Agreement, Lender shall have the right to immediately
terminate, or to direct Borrower cause the immediate termination of, such
Manager and its Management Agreement and to retain, or to direct Borrower to
cause the retention of, a new manager approved by Lender. No termination fee or
other compensation shall be due to Manager as a result of any such termination.
Borrower, Mortgage Borrower and the Manager further agree that the Lender may
terminate the Management Agreement by giving ten (10) days’ notice to the
Manager upon the Lender obtaining (A) title to the Collateral (or any portion
thereof) whether by foreclosure, bankruptcy sale or otherwise, and/or
(B) possession of the Collateral (or any portion thereof) whether personally or
through an agent, a receiver or a trustee. If the Lender elects to terminate the
Management Agreement in accordance with this Section, Borrower, Mortgage
Borrower and the Manager understand and agree that the Manager shall look solely
to Mortgage Borrower for any and all fees, charges or other sums payable to the
Manager under the Management Agreement. If responsibility for the management of
the Property is required to be transferred from Manager in accordance with the
provisions hereof, Manager agrees to cooperate fully in transferring its
responsibility to a new management company and to effectuate such transfer no
later than thirty (30) days from the date the Management Agreement is
terminated. Further, Manager hereby agrees not to contest or impede Lender’s
exercise of any right it has under or in connection with this Agreement.

(d) Borrower hereby covenants with Lender that during the term of this Agreement
and subject to the terms of the Loan Agreement: (i) Borrower shall cause
Mortgage Borrower to cause the Manager to manage the Property in a first class
manner; (ii) except as set forth herein, Borrower shall not permit Mortgage
Borrower to remove or replace the Manager or modify or waive any material terms
of the Management Agreement without Lender’s prior written consent;
(iii) Borrower shall not permit Mortgage Borrower to terminate or amend the
Management Agreement in violation of the Mortgage Loan Documents, nor permit
Mortgage Borrower to consent to Manager’s assignment of the Management Agreement
in violation of the Mortgage Loan Documents, in each case without Lender’s prior
written consent; (iv) Borrower shall cause Mortgage Borrower to promptly notify
Lender in writing of any notice or information that

 

2



--------------------------------------------------------------------------------

Mortgage Borrower receives which indicates that Manager is terminating the
Management Agreement or that Manager is otherwise discontinuing its management
of the Property; and (v) Borrower shall cause Mortgage Borrower to promptly
notify Lender in writing of any uncured material default by Manager under the
Management Agreement.

3. Termination. At such time as the Loan is paid in full, this Agreement and all
of Lender’s right, title and interest hereunder with respect to the Management
Agreement automatically shall terminate.

4. Estoppel. Manager represents and warrants to Lender that (a) the Management
Agreement attached hereto as Exhibit A is in full force and effect and has not
been modified, amended or assigned other than pursuant to this Agreement,
(b) neither Manager nor Mortgage Borrower is in default under any of the terms,
covenants or provisions of the Management Agreement and Manager knows of no
event which, but for the passage of time or the giving of notice or both, would
constitute an event of default under the Management Agreement, (c) neither
Manager nor Mortgage Borrower has commenced any action or given or received any
notice for the purpose of terminating the Management Agreement and (d) the
Management Fees and all other sums due and payable to the Manager under the
Management Agreement as of the date hereof have been paid in full.

5. Subordinate to Mortgage Loan. This Agreement is subject and subordinate to
that certain Assignment of Management Agreement and Subordination of Management
Fees, among Mortgage Borrower, Manager and Mortgage Lender.

6. Consent and Agreement by Manager. Manager hereby acknowledges and consents to
this Agreement and agrees that Manager will act in conformity with the
provisions of this Agreement and Lender’s rights hereunder.

7. Lender Opportunity to Cure. Manager agrees that, until the Loan is repaid in
full, it will not exercise any remedies under the Management Agreement following
a Mortgage Borrower default thereof without having first given to Lender
(a) written notice of the alleged Mortgage Borrower default and (b) subject to
any rights of Mortgage Lender to cure, the opportunity to cure such default
within the longer of (i) thirty (30) days after the cure period provided under
the Management Agreement to Mortgage Borrower, or (ii) thirty (30) days from
receipt of Manager’s notice to Lender of a Mortgage Borrower default. Manager
acknowledges that Lender is not obligated to cure any Mortgage Borrower default,
but if Lender elects to do so, Manager agrees to accept cure by Lender as that
of Mortgage Borrower under the Management Agreement and will not exercise any
right or remedy under the Management Agreement for a Mortgage Borrower default.
Performance rendered by Lender on Mortgage Borrower’s behalf is without
prejudice to Lender’s rights against Borrower or Mortgage Borrower under the
Loan Documents.

8. Further Assurances. Manager further agrees to (a) execute such affidavits and
certificates as Lender shall require to further evidence the agreements herein
contained, (b) on request from Lender, furnish Lender with copies of such
information as Mortgage Borrower is entitled to receive under the Management
Agreement and (c) cooperate with Lender’s representative in any inspection of
all or any portion of the Property.

9. Governing Law. (a) THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (“GOVERNING STATE”).

(b) BORROWER AND MANAGER HEREBY CONSENT TO PERSONAL JURISDICTION IN THE
GOVERNING STATE. JURISDICTION AND VENUE OF ANY ACTION BROUGHT TO ENFORCE THIS
ASSIGNMENT OR ANY OTHER LOAN

 

3



--------------------------------------------------------------------------------

DOCUMENT OR ANY ACTION RELATING TO THE LOAN OR THE RELATIONSHIPS CREATED BY OR
UNDER THE LOAN DOCUMENTS (“ACTION”) SHALL, AT THE ELECTION OF LENDER, BE IN (AND
IF ANY ACTION IS ORIGINALLY BROUGHT IN ANOTHER VENUE, THE ACTION SHALL AT THE
ELECTION OF LENDER BE TRANSFERRED TO) A STATE OR FEDERAL COURT OF APPROPRIATE
JURISDICTION LOCATED IN THE GOVERNING STATE. BORROWER AND MANAGER EACH HEREBY
CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF THE STATE COURTS OF THE
GOVERNING STATE AND OF FEDERAL COURTS LOCATED IN THE GOVERNING STATE IN
CONNECTION WITH ANY ACTION AND HEREBY WAIVES ANY AND ALL PERSONAL RIGHTS UNDER
THE LAWS OF ANY OTHER STATE TO OBJECT TO JURISDICTION WITHIN SUCH STATE FOR
PURPOSES OF ANY ACTION. Borrower and Manager each hereby waives and agrees not
to assert, as a defense to any Action or a motion to transfer venue of any
Action, (i) any claim that it is not subject to such jurisdiction, (ii) any
claim that any Action may not be brought against it or is not maintainable in
those courts or that this Agreement may not be enforced in or by those courts,
or that it is exempt or immune from execution, (iii) that the Action is brought
in an inconvenient forum, or (iv) that the venue for the Action is in any way
improper.

10. Notices. All notices, consents, approvals and requests required or permitted
hereunder or shall be given in writing and shall be effective for all purposes
if hand delivered or sent by (a) certified or registered United States mail,
postage prepaid, return receipt requested or (b) expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
attempted delivery, or (c) by telecopier (with answer back acknowledged) and
with a second copy to be sent to the intended recipient by an other means
permitted under this Section, addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a written notice to the other parties hereto in the manner provided
for in this Section):

 

If to Lender:   KeyBank National Association   11501 Outlook, Suite 300  
Overland Park, Kansas 66211   Facsimile No.: 877-379-1625 with a copy to:  
Daniel Flanigan, Esq.   Polsinelli Shughart PC   700 W. 47th Street, Suite 1000
  Kansas City, Missouri 64112   Facsimile No.: (816) 753-1536 If to Borrower:  
c/o Thompson National Properties, LLC   1900 Main Street, Suite 700   Irvine,
California 92614   Attention: Ido Dotan   Facsimile No.: (949) 271-4915
With a copy to:   Kaplan Voekler Cunningham & Frank PLC   7 East 2nd Street  
Richmond, Virginia 23218-2470   Attention: Thomas Voekler   Facsimile No.: (804)
525-1794

 

4



--------------------------------------------------------------------------------

If to Manager:   c/o Thompson National Properties, LLC   1900 Main Street, Suite
700   Irvine, California 92614   Attention: Ido Dotan   Facsimile No.: (949)
271-4915 With a copy to:   Kaplan Voekler Cunningham & Frank PLC   7 East 2nd
Street   Richmond, Virginia 23218-2470   Attention: Thomas Voekler   Facsimile
No.: (804) 525-1794

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery, upon the first attempted delivery on a Business Day;
or in the case of telecopy, upon sender’s receipt of a machine-generated
confirmation of successful transmission after advice by telephone to recipient
that a telecopy notice is forthcoming.

11. No Oral Change. This Agreement, and any provisions hereof, may not be
modified, amended, waived, extended, changed, discharged or terminated orally or
by any act or failure to act on the part of Borrower, Mortgage Borrower, Lender
or Manager, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

12. Liability. This Agreement shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns forever.

13. Inapplicable Provisions. If any term, covenant or condition of this
Agreement is held to be invalid, illegal or unenforceable in any respect, this
Agreement shall be construed without such provision.

14. Headings, etc. The headings and captions of various paragraphs of this
Agreement are for convenience of reference only and are not to be construed as
defining or limiting, in any way, the scope or intent of the provisions hereof.

15. Duplicate Originals, Counterparts. This Agreement may be executed in any
number of duplicate originals and each duplicate original shall be deemed to be
an original. This Agreement may be executed in several counterparts, each of
which counterparts shall be deemed an original instrument and all of which
together shall constitute a single Agreement. The failure of any party hereto to
execute this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

16. Number and Gender. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice versa.

17. Miscellaneous. (a) Wherever pursuant to this Agreement (i) Lender exercises
any right given to it to approve or disapprove, (ii) any arrangement or term is
to be satisfactory to Lender, or (iii) any other decision or determination is to
be made by Lender, the decision of Lender to approve or disapprove, all
decisions that arrangements or terms are satisfactory or not satisfactory and
all other decisions and determinations made by Lender, shall be in the sole and
absolute discretion of Lender and shall be final and conclusive, except as may
be otherwise expressly and specifically provided herein.

 

5



--------------------------------------------------------------------------------

(b) Wherever pursuant to this Agreement it is provided that Borrower shall pay
any costs and expenses, such costs and expenses shall include, but not be
limited to, legal fees and disbursements of Lender, whether retained firms, the
reimbursement for the expenses of in house staff or otherwise.

(c) If more than one Person has executed this Agreement as “Borrower” or as
“Manager,” the obligations of all such Persons hereunder shall be joint and
several.

[NO FURTHER TEXT ON THIS PAGE]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
and year first written above.

 

BORROWER:

TNP SRT PORTFOLIO II HOLDINGS, LLC,

a Delaware limited liability company

By:   TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its sole member  

By:

  TNP Strategic Retail Trust, Inc., a Maryland corporation, its general partner
    By:  

/s/ Anthony W. Thompson

    Name:  

Anthony W. Thompson

    Title:  

CEO

 

SIGNATURE PAGE TO SUBORDINATION OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

LENDER: KEYBANK NATIONAL ASSOCIATION, a national banking association By:  

/s/ Mary Ann Gripka

Name:  

Mary Ann Gripka

Title:  

Designated Signer

 

SIGNATURE PAGE TO SUBORDINATION OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

MANAGER: TNP PROPERTY MANAGER, LLC, a Delaware limited liability company By:  

/s/ Anthony W. Thompson

Name:  

Anthony W. Thompson

Title:  

CEO

 

SIGNATURE PAGE TO SUBORDINATION OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

MORTGAGE BORROWER:

TNP SRT PORTFOLIO II, LLC,

a Delaware limited liability company

By:   TNP SRT PORTFOLIO II HOLDINGS, LLC,   a Delaware limited liability
company, its managing member  

By:

  TNP Strategic Retail Operating Partnership, LP, a Delaware limited
partnership, its sole member     By:   TNP Strategic Retail Trust, Inc., a
Maryland corporation, its general partner       By:  

/s/ Anthony W. Thompson

      Name:  

Anthony W. Thompson

      Title:  

CEO

 

SIGNATURE PAGE TO SUBORDINATION OF MANAGEMENT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

MANAGEMENT AGREEMENT

 

Exhibit A-1



--------------------------------------------------------------------------------

Schedule I

1. Property and Asset Management Agreement by and between TNP SRT Cochran
Bypass, LLC, a Delaware limited liability company, and TNP Property Manager,
LLC, a Delaware limited liability company, dated January 26, 2012, as assigned
to Mortgage Borrower.

2. Property and Asset Management Agreement by and between TNP SRT Morningside
Marketplace, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated January 9, 2012, as
assigned to Mortgage Borrower.

3. Property and Asset Management Agreement by and between TNP SRT Ensenada
Shopping Center, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated February 2, 2012, as
assigned to Mortgage Borrower.

4. Property and Asset Management Agreement by and between TNP SRT Turkey Creek,
LLC, a Delaware limited liability company, and TNP Property Manager, LLC, a
Delaware limited liability company, dated March 12, 2012, as assigned to
Mortgage Borrower.

5. Property and Asset Management Agreement by and between TNP SRT Florissant
Marketplace, LLC, a Delaware limited liability company, and TNP Property
Manager, LLC, a Delaware limited liability company, dated May 16, 2012, as
assigned to Mortgage Borrower.

 

2